81 F.3d 150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sally N. NOVERAS, Plaintiff-Appellant,v.BON SECOURS HOSPITAL, Defendant-Appellee.
No. 95-3007.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 19, 1996.Decided:  March 28, 1996.

Sally N. Noveras, Appellant Pro Se.
Lawrence Stewart Wescott, ASTROTH, SEROTTE & ROCKMAN, Baltimore, Maryland, for Appellee.
Before NIEMEYER and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting Defendant's motion for summary judgment in Appellant's action brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e-2, -3, -5 (West 1994).   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Noveras v. Bon Secours Hospital, No. CA-94-3319-HAR (D.Md. Oct. 27, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED